Citation Nr: 9912354	
Decision Date: 05/05/99    Archive Date: 05/12/99

DOCKET NO.  97-21 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The appellant is the widow of the veteran who served on 
active duty from December 1945 to March 1947 and from October 
1947 to November 1968; he died in May 1996.  The appellant 
has been represented throughout her appeal by The American 
Legion.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
January 1997, by the Winston-Salem, North Carolina Regional 
Office (RO), which denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death as a result of exposure to herbicides.  The 
notice of disagreement with this determination was received 
in February 1997.  The statement of the case was issued in 
March 1997.  The substantive appeal (VA Form 9) was received 
in June 1997.  The appeal was received at the Board in July 
1997.  


FINDINGS OF FACT

1.  The veteran died in May 1996, at the age of 68; the 
immediate cause of death was reported as cardiorespiratory 
arrest due to, or as a consequence of, peritoneal 
carcinomatosis.  No other condition was listed as 
contributing to death but not resulting in the underlying 
cause of death.  No autopsy was performed.  

2.  At the time of the veteran's death, service connection 
had not been established for any disability.  

3.  The veteran had active service in Vietnam during the 
Vietnam Era.  

4.  There is no competent medical evidence showing the 
presence of peritoneal carcinomatosis during the veteran's 
active military service or for many years thereafter.  

5.  There is no medical evidence linking the veteran's 
peritoneal carcinomatosis with active military service or 
Agent Orange.  


CONCLUSION OF LAW

The appellant has not submitted evidence of a well-grounded 
claim of entitlement to service connection for the cause of 
the veteran's death.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual background.

The basic facts in this case are not in dispute and may be 
briefly summarized.  The records reflect that the veteran 
died in May 1996, at the age of 68.  A certificate of death, 
dated in May 1996, shows that the veteran's death was 
attributed to cardiorespiratory arrest due to, or as a 
consequence of, peritoneal carcinomatosis.  At the time of 
the veteran's death, service connection was not in effect for 
any disability.

The service medical records for both periods of service are 
negative for any findings of any chronic abdominal problem or 
of carcinomatosis.  The records show that the veteran was 
found to have a deformed duodenal bulb without any ulcer 
crater and without evidence of obstruction in October 1959.  
In April 1967, he was diagnosed with acute gastroenteritis.  
The veteran's retirement examination, conducted in August 
1968, made no reference to any findings of a chronic 
abdominal disorder or any carcinomatosis.  Clinical 
evaluation of the cardiovascular system, lung and abdominal 
wall was reported to be normal.  

Received in July 1996 were private treatment records showing 
that the veteran was hospitalized from March 1996 to May 
1996, when he died.  An autopsy was not performed.  The 
discharge diagnoses were: peritoneal carcinomatosis, of 
unknown primary, pseudomyxoma peritonei; malignant ascites; 
perforation of the colon; peritonitis, resolved; dehydration; 
atelectasis; atrial fibrillation, resolved; hypokalemia, 
resolved; diverticulitis; and supraventricular tachycardia, 
resolved.  

B.  Legal analysis.

The appellant essentially contends that service connection is 
warranted for the cause of the veteran's death.  She 
maintains that the veteran died of cancer that resulted from 
his exposure to herbicides while serving in Vietnam.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Where a veteran 
served 90 days or more during a period of war, as in this 
case, and a malignant tumor becomes manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 
& Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1998).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 1991); 38 
C.F.R. § 3.312 (1998).  

An appellant has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
her claim is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is a plausible claim, one which 
is meritorious on its own or capable of substantiation.  Such 
a claim need not be conclusive but only possible to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 80 (1990).  The claim 
must be accompanied by supporting evidence; allegations are 
not enough.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In 
order for a claim to be well-grounded, there must be 
competent evidence of disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and a nexus between the inservice 
injury or disease and the demonstrated disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Where an issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including the veteran's, or appellant's, solitary 
testimony, may constitute sufficient evidence to establish a 
well-grounded claim; however, if the determinative issue is 
one of medical etiology or a medical diagnosis, competent 
medical evidence must be submitted to make the claim well- 
grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
where the issue does not require medical expertise, lay 
testimony may be sufficient.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

After careful review of the record before it, the Board notes 
that, peritoneal carcinomatosis was not diagnosed in service 
or for many years after service and that there is no 
competent medical evidence of record linking the cause of the 
veteran's death to service or to Agent Orange. 

The Board recognizes the appellant's sincere belief that the 
veteran's death was related to service, i.e., Agent Orange; 
however, since the record does not show that she has 
professional medical expertise, she is not qualified to 
render such medical opinion.  See Espiritu.

As to the specific contention that the cause of the veteran's 
death was due to his exposure to herbicides, the Board 
observes that a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era, and has a disease listed at 38 C.F.R. 
§ 3.309(e), shall be presumed to have been exposed during 
such service to a herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii) (1998).  The last date on which such a 
veteran shall be presumed to have been exposed to an 
herbicide agent shall be the last date on which he or she 
served in the Republic of Vietnam during the Vietnam Era.  
"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) (1998) shall have 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform 
disease consistent with chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year, and respiratory cancers within 30 years, after 
the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service. 38 C.F.R. § 3.307(a)(6)(ii).  

The pertinent regulations provide that the veteran must have 
one of the diseases listed in § 3.309(e) in order to be 
entitled to a presumption of service connection.  In this 
regard, the Board notes that peritoneal carcinomatosis is not 
one of the diseases listed in 38 C.F.R. § 3.309(e) for which 
presumptive service connection is warranted.  Significantly, 
the National Academy of Sciences determined that there is no 
positive association between herbicide exposure, at any 
level, and gastrointestinal tumors (stomach cancer, 
pancreatic cancer, colon cancer, and rectal cancer).  
Diseases Not Associated with Exposure to Certain Herbicide 
Agents, 59 Fed. Reg. 341-346 (1994).  There is no evidence in 
the claims file that the veteran was ever diagnosed with any 
of the presumptive diseases.  

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam Era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 59 Fed.Reg. 
341 (1994).  The Board therefore concludes that the veteran's 
cause of death, because it was not due to one of the diseases 
listed in 38 C.F.R. § 3.309(e), cannot be presumed to be 
service-connected.  38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(1998).  

The Board recognizes that the veteran served on active duty 
in Vietnam.  However, as the veteran does not have one of the 
diseases specifically enumerated in 38 C.F.R. § 3.309(e), he 
cannot, based on such service alone, be presumed to have been 
exposed to Agent Orange or other herbicide.  See McCartt v. 
West, 12 Vet. App. 164 (1999).  In McCartt, the United States 
Court of Appeals of Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(Court) held that "neither the statutory nor the regulatory 
presumption will satisfy the incurrence element of Caluza 
where the veteran has not developed a condition enumerated in 
either 38 U.S.C.A. § 1116(a) or 38 C.F.R. § 3.309(e)."  
However, the Board is not making any determination whether 
the veteran was exposed to Agent Orange or herbicides in 
service as there is no medical evidence of record that 
establishes a link between the peritoneal carcinomatosis and 
any exposure to herbicides. 

The United States Court of Appeals for the Federal Circuit 
has held that, even if a claimant does not meet the above 
requirements for presumptive service connection of a disorder 
on the basis of exposure to Agent Orange, the Veteran's 
Dioxin and Radiation Exposure Compensation Standards Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does 
not preclude establishment of service connection with proof 
of actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994); see also Ramey v. Gober, 120 F.3d 1239, 
1247-48 (Fed. Cir. 1997), aff'g Ramey v. Brown, 9 Vet. App. 
40 (1996).  However, as noted above, there is no competent 
medical evidence suggesting a connection between the 
veteran's service and the cause of his death, peritoneal 
carcinomatosis.    

Thus, it is clear that the appellant's claim of entitlement 
to service connection for the cause of the veteran's death is 
not well grounded, due to lack of a medical nexus between 
service and the cause of the veteran's death.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied as not well-grounded.  



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

